Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–18 have been submitted for examination.  
Claims 1–18 have been examined and rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8–9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the generated context information" in lines 1–2.  Previously introduced limitations include “receive[d] context information” and “generate[d] dataset”. There is insufficient antecedent basis for "the generated context information" in this claim.
Claim 8 recites the limitation “a stored dataset” in line 2. A previously introduced limitation is “store the generated dataset”. There is insufficient antecedent basis for "a stored dataset" in this claim.
Claim 8 recites the limitation “receive a dataset” in line 3. A previously introduced limitation is “generate a dataset”. There is insufficient antecedent basis for "receive a dataset" in this claim.
Claim 9 is rejected for depending from a rejected claim. 
Claim 13 recites the limitation “the stored datasets” in lines 2–3. A previously introduced limitation is “store the generated dataset”. There is insufficient antecedent basis for "the stored datasets" in this claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–9, 12–13, and 15–18 are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker (US 2019/0069145) and Strader et al. (US 2019/0122766).
Regarding claim 1, Dantsker discloses:
A measurement system for recording context information of a measurement, the system comprising: 
a signal measurement device, adapted to receive and analyze an electrical signal; (Dantsker teaches a device that filters/processes sensor data, where the sensor data is electrical signals, ¶ [0044], “The various sensors shown in FIG. 2 transmit sensor information to the trained ML engine 210, though one or more of the signals may be filtered or otherwise processed prior to being provided to the trained ML engine 210.”)
an input device, adapted to receive context information from a user; (Dantsker teaches activating a microphone during an event to capture context information, ¶ [0021], “the user device detects the emergency communication and immediately activates a microphone within the user device and begins recording audio signals.”)
a processor (Dantsker, Fig. 2, Machine Learning Engine 210), adapted to generate a dataset  comprising predetermined settings of the signal measurement device and the context information received by the input device, (Dantsker teaches that both sensor data and context information are fed into MLE 210 which processes the input and generates a response as output, ¶ [0045], “The trained ML engine 210 then processes the received inputs to determine an emergency response procedure 212, or to modify an existing emergency response procedure 212.”)
Dantsker does not explicitly teach “and to store the generated dataset.”.
In a similar field of endeavor Strader teaches:
and to store the generated dataset. (Strader teaches recording sensor data and context data, compiling it into a note, and then storing the note, ¶ [0057], “Once the healthcare provider has completed the process of reviewing and editing the transcript and note it can be downloaded and stored locally, e.g., in the electronic health record for the patient in the data store 212 shown in FIG. 2 or on the hard drive of the workstation 210.”, ¶ [0044], “The Note region 314 includes a history of present illness, which is generated from data in the electronic health record and/or from speech generated in the visit with the provider. The note includes current physical examination data, such as blood pressure as indicated at 316. The transcript area also includes a listing of current examination data, such as pulse and weight. The pulse and weight data (from recent vital signs in the patient's electronic health record) is generated in response to the highlighted passage at the top of the transcript where the doctor states “I'd like to take a look at the swelling.””)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for receiving voice and sensor data as taught by Dantsker with the system for storing voice notes alongside vital records in a patients electronic health record as taught by Strader, wherein motivation is “excerpts from the transcript are placed into the note they are grouped into recommended sections, aligned with how notes are currently structured in practice.” as taught by Strader (¶ [0078]).

Regarding claim 2, the combination of Dantsker and Strader teaches:
The system of claim 1, wherein the generated context information comprising predetermined settings of the signal measurement device. (Dantsker, ¶ [0042], “the trained ML engine can receive recognized words generated by a speech recognition technique, such as recognized words received from a speech recognition service 112. The ML engine 210 in this example has been trained using labelled sensor data sets generated based on typical characteristics of different emergency situations. For example, keywords and sequences of keywords associated with different health emergencies may be grouped together and provided as a training set to the ML engine 210 along with the associated emergency condition. Other types of emergency situations, such as crimes, fires, floods, vehicle accidents, etc., may be trained in similar ways to establish a trained ML engine 210. Suitable training techniques may include supervised training techniques or continuous optimization techniques. During training in this example, outputted emergency conditions by the ML engine 210 may be compared against the desired output and any errors in the output may be fed back into the ML engine 210 to modify the ML engine 210. Once it has been trained, the trained ML engine 210 receives sensor information from one or more of the sensors and applies the sensor information to a trained ML technique associated with the patient to generate a micro activity 212 and a macro activity 214. Any suitable ML technique may be employed according to different examples.”)

Regarding claim 3, the combination of Dantsker and Strader teaches:
The system of claim 1, wherein the input device (Dantsker, ¶ [0021], “the user device detects the emergency communication and immediately activates a microphone within the user device and begins recording audio signals.”) comprises an audio interface, (Strader, ¶ [0037], “an interface in the form of a display, a keyboard 214 and a mouse 216, as well as microphone built in to record the conversation.”) adapted to receive a voice annotation from a user, and wherein the context information comprises the received voice annotations. (Dantsker, ¶ [0022], “The audio data, which may include voice data, is recorded and processed to identify information relevant to the emergency. For example, if the individual falls and breaks her hip, she may press a button on a device and immediately begin describing what happened—“I've fallen and my hip really hurts” or the device may detect the emergency based on recorded audio of sounds indicative of a fall or other event.”) (Strader, ¶ [0064], “Audio during patient/clinician interactions is captured and transcribed in substantial real-time, with words appearing on a user interface of a workstation shortly after being spoken.”)

Regarding claim 4, the combination of Dantsker and Strader teaches:
The system of claim 3, wherein the processor is adapted to include multiple voice annotations to a dataset. (Strader, ¶ [0064], “Audio during patient/clinician interactions is captured and transcribed in substantial real-time, with words appearing on a user interface of a workstation shortly after being spoken.”)

Regarding claim 5, the combination of Dantsker and Strader teaches:
The system of claim 3, comprising a microphone adapted to be connected to the input device. (Strader, ¶ [0037], “an interface in the form of a display, a keyboard 214 and a mouse 216, as well as microphone built in to record the conversation.”)

Regarding claim 6, the combination of Dantsker and Strader teaches:
The system of claim 3, comprising an audio interface, adapted to provide an audio signal corresponding to voice annotation of the context information. (Strader, ¶ [0037], “an interface in the form of a display, a keyboard 214 and a mouse 216, as well as microphone built in to record the conversation.”)

Regarding claim 7, the combination of Dantsker and Strader teaches:
The system of claim 6, comprising a loudspeaker adapted to be connected to the audio interface. (Strader, ¶ [0009], “a rendering of an audio recording of the conversation (e.g., through a speaker on the workstation) and generating a display of a transcript of the audio recording using a speech-to-text engine in substantial real time with the rendering of the audio recording.”)

Regarding claim 8, the combination of Dantsker and Strader teaches:
The system of claim 1, comprising a wireless communication interface adapted to transmit a stored dataset (Dantsker, ¶ [0051], “the smartphone 300 is equipped with a wireless transceiver 312, 322, 332 and corresponding antennas 314,324, 334 configured to wirelessly communicate using any suitable wireless technology with any device, system or network that is capable of transmitting and receiving RF signals according to any of the IEEE 16.11 standards, or any of the IEEE 802.11 standards, the BT standard, code division multiple access (CDMA), frequency division multiple access (FDMA), time division multiple access (TDMA), Global System for Mobile communications (GSM), GSM/General Packet Radio Service (GPRS), Enhanced Data GSM Environment (EDGE), Terrestrial Trunked Radio (TETRA), Wideband-CDMA (W-CDMA), Evolution Data Optimized (EV-DO), 1xEV-DO, EV-DO Rev A, EV-DO Rev B, High Speed Packet Access (HSPA), High Speed Downlink Packet Access (HSDPA), High Speed Uplink Packet Access (HSUPA), Evolved High Speed Packet Access (HSPA+), Long Term Evolution (LTE), AMPS, or other known signals that are used to communicate within a wireless, cellular or internet of things (IOT) network, such as a system utilizing 3G, 4G or 5G, or further implementations thereof, technology.”) to a remote device (Dantsker, ¶ [0027], “the user device also transmits a message to the individual's cardiologist indicating that the individual appears to have suffered a heart attack, or to the individual's spouse, who may be notified to return home to help the individual. Still further messages may be transmitted to other third parties based on the nature of the emergency, such as the individual's doctor, health care provider, or even to a clinical research organization if the individual is participating in a clinical trial.”) or to receive a dataset from a remote device.

Regarding claim 9, the combination of Dantsker and Strader teaches:
The system of claim 8, comprising a remote device adapted to perform at least one of: to receive context information, (Dantsker, ¶ [0027], “the user device also transmits a message to the individual's cardiologist indicating that the individual appears to have suffered a heart attack, or to the individual's spouse, who may be notified to return home to help the individual. Still further messages may be transmitted to other third parties based on the nature of the emergency, such as the individual's doctor, health care provider, or even to a clinical research organization if the individual is participating in a clinical trial.”) to modify context information, to reproduce context information, to transmit context information to the wireless communication interface.


Regarding claim 12, the combination of Dantsker and Strader teaches:
The system of claim 1, comprising at least one of: an internal memory, a removable memory, a communication link to a remote memory; and wherein the processor is adapted to store datasets in at least one of the internal memory, the removable memory or via the communication link in the remote memory. (Strader, ¶ [0057], “Once the healthcare provider has completed the process of reviewing and editing the transcript and note it can be downloaded and stored locally, e.g., in the electronic health record for the patient in the data store 212 shown in FIG. 2 or on the hard drive of the workstation 210.”, ¶ [0044], “The Note region 314 includes a history of present illness, which is generated from data in the electronic health record and/or from speech generated in the visit with the provider. The note includes current physical examination data, such as blood pressure as indicated at 316. The transcript area also includes a listing of current examination data, such as pulse and weight. The pulse and weight data (from recent vital signs in the patient's electronic health record) is generated in response to the highlighted passage at the top of the transcript where the doctor states “I'd like to take a look at the swelling.””)

Regarding claim 13, the combination of Dantsker and Strader teaches:
The system of claim 1, comprising a control device adapted to receive a selection of a dataset out of the stored datasets (Dantsker, ¶ [0045], “The trained ML engine 210 then processes the received inputs to determine an emergency response procedure 212, or to modify an existing emergency response procedure 212.”) and to initiate an output of at least one piece of context information related to the selected dataset.  (Dantsker, ¶ [0027], “the user device also transmits a message to the individual's cardiologist indicating that the individual appears to have suffered a heart attack, or to the individual's spouse, who may be notified to return home to help the individual. Still further messages may be transmitted to other third parties based on the nature of the emergency, such as the individual's doctor, health care provider, or even to a clinical research organization if the individual is participating in a clinical trial.”)


Regarding claim 15, Dantsker discloses:
A method for recording context information of a measurement, the method comprising: 
receiving an electrical signal; analyzing the received electrical signal by a signal measurement device; (Dantsker, ¶ [0044], “The various sensors shown in FIG. 2 transmit sensor information to the trained ML engine 210, though one or more of the signals may be filtered or otherwise processed prior to being provided to the trained ML engine 210.”)
receiving context information related to the analysis of the received electrical signal; (Dantsker, ¶ [0021], “the user device detects the emergency communication and immediately activates a microphone within the user device and begins recording audio signals.”)
generating a dataset comprising the received context information; (Dantsker, Fig. 2, Machine Learning Engine 210, ¶ [0045], “The trained ML engine 210 then processes the received inputs to determine an emergency response procedure 212, or to modify an existing emergency response procedure 212.”)
Dantsker does not explicitly teach “and storing the generated dataset in a database.”.
In a similar field of endeavor Strader teaches:
and storing the generated dataset in a database. (Strader, ¶ [0057], “Once the healthcare provider has completed the process of reviewing and editing the transcript and note it can be downloaded and stored locally, e.g., in the electronic health record for the patient in the data store 212 shown in FIG. 2 or on the hard drive of the workstation 210.”, ¶ [0044], “The Note region 314 includes a history of present illness, which is generated from data in the electronic health record and/or from speech generated in the visit with the provider. The note includes current physical examination data, such as blood pressure as indicated at 316. The transcript area also includes a listing of current examination data, such as pulse and weight. The pulse and weight data (from recent vital signs in the patient's electronic health record) is generated in response to the highlighted passage at the top of the transcript where the doctor states “I'd like to take a look at the swelling.””)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for receiving voice and sensor data as taught by Dantsker with the system for storing voice notes alongside vital records in a patients electronic health record as taught by Strader, wherein motivation is “excerpts from the transcript are placed into the note they are grouped into recommended sections, aligned with how notes are currently structured in practice.” as taught by Strader (¶ [0078]).

Regarding claim 16, the combination of Dantsker and Strader teaches:
The method according of claim 15, wherein the context information comprises predetermined settings of the signal measurement device. (Dantsker, ¶ [0042], “the trained ML engine can receive recognized words generated by a speech recognition technique, such as recognized words received from a speech recognition service 112. The ML engine 210 in this example has been trained using labelled sensor data sets generated based on typical characteristics of different emergency situations. For example, keywords and sequences of keywords associated with different health emergencies may be grouped together and provided as a training set to the ML engine 210 along with the associated emergency condition. Other types of emergency situations, such as crimes, fires, floods, vehicle accidents, etc., may be trained in similar ways to establish a trained ML engine 210. Suitable training techniques may include supervised training techniques or continuous optimization techniques. During training in this example, outputted emergency conditions by the ML engine 210 may be compared against the desired output and any errors in the output may be fed back into the ML engine 210 to modify the ML engine 210. Once it has been trained, the trained ML engine 210 receives sensor information from one or more of the sensors and applies the sensor information to a trained ML technique associated with the patient to generate a micro activity 212 and a macro activity 214. Any suitable ML technique may be employed according to different examples.”)

Regarding claim 17, the combination of Dantsker and Strader teaches:
The method of claim 15, wherein the context information comprises at least one voice annotation. (Dantsker, ¶ [0021], “the user device detects the emergency communication and immediately activates a microphone within the user device and begins recording audio signals.”, Strader, ¶ [0037], “an interface in the form of a display, a keyboard 214 and a mouse 216, as well as microphone built in to record the conversation.”, Dantsker, ¶ [0022], “The audio data, which may include voice data, is recorded and processed to identify information relevant to the emergency. For example, if the individual falls and breaks her hip, she may press a button on a device and immediately begin describing what happened—“I've fallen and my hip really hurts” or the device may detect the emergency based on recorded audio of sounds indicative of a fall or other event.”) (Strader, ¶ [0064], “Audio during patient/clinician interactions is captured and transcribed in substantial real-time, with words appearing on a user interface of a workstation shortly after being spoken.”)

Regarding claim 18, the combination of Dantsker and Strader teaches:
The method of claim 17, comprising: receiving a selection of a dataset stored in the database; (Dantsker, ¶ [0045], “The trained ML engine 210 then processes the received inputs to determine an emergency response procedure 212, or to modify an existing emergency response procedure 212.”)  and reproducing at least one of the voice annotations of the selected dataset. (Dantsker, ¶ [0027], “the user device also transmits a message to the individual's cardiologist indicating that the individual appears to have suffered a heart attack, or to the individual's spouse, who may be notified to return home to help the individual. Still further messages may be transmitted to other third parties based on the nature of the emergency, such as the individual's doctor, health care provider, or even to a clinical research organization if the individual is participating in a clinical trial.”)

Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker (US 2019/0069145) and Strader et al. (US 2019/0122766) and further in view of Bryson et al. (US 2015/0301085).
Regarding claim 10, the combination of Dantsker and Strader teaches:
The system of claim 1, wherein the dataset (Dantsker, ¶ [0045], “The trained ML engine 210 then processes the received inputs to determine an emergency response procedure 212, or to modify an existing emergency response procedure 212.”) comprises 
	The combination fails to explicitly teach, “a display screenshot.”
In a similar field of endeavor Bryson teaches:
a display screenshot (Bryson, ¶ [0079], “Thus, “measurement results data capture image”, or “measurement results capture image”, or simply “measurement results image”, refers to an image that captures measurement results (data), such as a screenshot of measurement waveform data, e.g., that may be generated by or for a GUI of a computer controlled or implemented measurement device/instrument. Other variants may also apply, e.g., “measurement data image”, “measurement capture image”, and so forth.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for receiving voice and sensor data as taught by Dantsker with the system for storing voice notes alongside vital records in a patients electronic health record as taught by Strader further with the functionality to store a snapshot of oscilloscope data as taught by Bryson, wherein motivation is “engineers or scientists using oscilloscopes and/or logic analyzers are often looking at displays that constantly update data, and want to select and save certain datasets for further analysis or storage.” as taught by Bryson (¶ [0002]).

Regarding claim 11, the combination of Dantsker and Strader teaches:
The system of claim 1, wherein the dataset (Dantsker, ¶ [0045], “The trained ML engine 210 then processes the received inputs to determine an emergency response procedure 212, or to modify an existing emergency response procedure 212.”) 
In a similar field of endeavor Bryson teaches:
comprises measurement trace data. (Bryson, ¶ [0079], “Thus, “measurement results data capture image”, or “measurement results capture image”, or simply “measurement results image”, refers to an image that captures measurement results (data), such as a screenshot of measurement waveform data, e.g., that may be generated by or for a GUI of a computer controlled or implemented measurement device/instrument. Other variants may also apply, e.g., “measurement data image”, “measurement capture image”, and so forth.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for receiving voice and sensor data as taught by Dantsker with the system for storing voice notes alongside vital records in a patients electronic health record as taught by Strader further with the functionality to store a snapshot of oscilloscope data as taught by Bryson, wherein motivation is “engineers or scientists using oscilloscopes and/or logic analyzers are often looking at displays that constantly update data, and want to select and save certain datasets for further analysis or storage.” as taught by Bryson (¶ [0002]).


Regarding claim 14, the combination of Dantsker and Strader teaches:
The system of claim 1, wherein the signal measurement device comprises 
	The combination fails to explicitly teach, “an oscilloscope.”
In a similar field of endeavor Bryson teaches:
an oscilloscope. (Bryson, ¶ [0082], “FIG. 1A illustrates a computer 102, such as an oscilloscope or logic analyzer, configured to implement embodiments of the present invention. Embodiments of methods for capturing data sets of interest from a data acquisition data stream are described below.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for receiving voice and sensor data as taught by Dantsker with the system for storing voice notes alongside vital records in a patients electronic health record as taught by Strader further with the functionality to store a snapshot of oscilloscope data as taught by Bryson, wherein motivation is “engineers or scientists using oscilloscopes and/or logic analyzers are often looking at displays that constantly update data, and want to select and save certain datasets for further analysis or storage.” as taught by Bryson (¶ [0002]).

Conclusion
The reference made of record and not relied upon are considered pertinent to applicant's disclosure:
US Patent Publication No. 2017/0307678 by Diegmann, an arrangement for generating a combined measurement dataset from a measurement device such as an oscilloscope, where the measurement session context data MSCD can comprise acoustic data ACD provided by a microphone of a mobile device during the measurement session, where the operator may comment on the performed measurement during the measurement session by speaking into a microphone of the mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426